Citation Nr: 9912964	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected chronic cholinergic urticaria, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to May 1983.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above-noted claim.

In March 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

The veteran has also raised an issue concerning the payment 
of disability benefits.  See Statement in Support of Claim, 
dated December 18, 1996; VA Form 9, dated January 27, 1997.  
This issue has not been developed or certified for appeal and 
it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's service-connected chronic cholinergic 
urticaria is currently manifested by subjective complaints of 
flare-ups five to six times a day all over his body, lasting 
from one to one and a half hours, with one episode per day 
involving dizzy spells, headaches, and blackouts. 

3.  The veteran's service-connected chronic cholinergic 
urticaria is currently manifested by objective findings of 
dermographism, but there is no evidence of exudation, 
constant itching, extensive lesions or marked disfigurement.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected chronic cholinergic urticaria have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 
4.7, 4.20, 4.118, Diagnostic Code 7806 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
skin disorder within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  He was originally granted entitlement to 
service connection for chronic cholinergic urticaria in June 
1983.  In January 1996, he requested reevaluation of his skin 
disorder because it was bothering him again.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  See Proscelle v. Derwinski, 2 Vet. App 629 (1992).   

The veteran has been accorded a VA examination and was 
afforded an opportunity to testify at a personal hearing.  He 
denied receiving any VA treatment for his service-connected 
skin disorder.  While he testified at his personal hearing in 
March 1999  that a private doctor examined him two years ago, 
he stated that this doctor did not see anything.  The veteran 
also stated at his personal hearing that he would submit 
photographs in support of his claim within 60 days; however, 
he has failed to do so.  Therefore, the Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Separate 
diagnostic codes identify the various disabilities.  Id.  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous. 38 C.F.R. §§ 4.20 
(1998).  Therefore, the veteran's skin condition, cholinergic 
urticaria, is currently evaluated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, pertaining to eczema. 

The criteria for rating the veteran's service-connected skin 
disorder provides a 10 percent rating for a condition with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  The next higher or 30 percent 
rating may be assigned with exudation or itching constant, 
extensive lesions, or marked disfigurement.  The highest or 
50 percent rating may be assigned with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).

Here, the relevant medical evidence of record includes an 
August 1996 VA report of examination.  The veteran gave a 
history of urticaria since 1981.  It was treated with Atarax, 
which caused drowsiness.  The veteran stated that the 
condition could occur with exercise, heat, stress or working.  
It could resolve one or two hours later spontaneously and 
later reappear.  It was pruritic.  On examination, the 
examiner noted that no hives were present.  Dermographism was 
positive. Dermographism, or dermatographism, is defined as 
"urticaria due to physical allergy, in which moderately firm 
stroking or scratching of the skin with a dull instrument 
produces a pale, raised welt or wheal, with a red flare on 
each side." Dorland's Illustrated Medical Dictionary 449, 
450  (28th ed. 1994).  The examiner diagnosed cholinergic 
urticaria by history; chronic idiopathic urticaria; and 
dermographism.

The Board concludes that the findings on VA examination do 
not show symptoms of the severity and persistence such to 
provide a basis for the next higher rating of 30 percent 
under Diagnostic Code 7806.  There was no exudation, itching, 
extensive lesions, or marked disfigurement.  Hives were not 
present.  Based upon the veteran's own statements, any 
exudation or itching is not constant.  He stated that the 
condition appears only with certain activities and resolves 
spontaneously.

The veteran's contentions on appeal, hearing testimony, and 
statements submitted in support of his claim have been 
accorded due and sympathetic consideration.  For example, he 
testified in March 1999 that he worked for the Post Office 
for the past six months.  Prior to that, he worked as a 
cashier and operation manager for a store for 15 years.  He 
stated that he left this job because of problems with 
absenteeism related to his skin condition.  He had already 
missed about six days of work from his new job.  The 
medication he took reportedly made him sleepy.  With respect 
to his symptomatology, he claimed that his condition occurred 
five to six times a day all over his body and lasted from one 
to one and a half hours.  When it got really bad, he 
experienced dizzy spells, headaches, and blackouts.  This 
occurred once a day.  He reported that he did not seek 
medical treatment because the condition would go away by the 
time he got to the doctor.  The veteran further stated that 
his skin condition caused marital problems and that his 
children were afraid of him.  

The Board finds the probative weight of the veteran's 
statements about the extent and frequency of his subjective 
symptoms to be not credible when compared with the medical 
records of treatment, or in this case, the lack thereof.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The lack of any documented 
treatment for the veteran's alleged symptomatology, despite 
complaints of flare-ups five to six times per day, some with 
dizziness, headaches, and blackouts, strains credibility.  
Surely, with so many flare-ups this condition would be 
observable and worthy of treatment by a doctor at some point.

Because constant or extensive symptoms were not demonstrated 
on VA examination, and in view of the lack of any other 
documented treatment, the Board concludes that the 
preponderance of the evidence is against the claim for an 
increased disability rating.  The service-connected chronic 
cholinergic urticaria does not more nearly approximate the 
next higher or 30 percent rating.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 
(1998). The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1998).  The 10 percent 
rating is the appropriate rating in this case.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected chronic cholinergic urticaria is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

